           Case 3:18-cv-04978-JD Document 318 Filed 05/28/21 Page 1 of 7



 1
      Andrew N. Friedman (pro hac vice)                     Eric Kafka (pro hac vice)
 2    Geoffrey Graber (SBN 211547)                          COHEN MILSTEIN SELLERS & TOLL
 3    Julia Horwitz (pro hac vice)                          PLLC
      Karina G. Puttieva (SBN 317702)                       88 Pine Street, 14th Floor,
 4    COHEN MILSTEIN SELLERS & TOLL                         New York, NY 10005
      PLLC                                                  Telephone: (212) 838-7797
 5    1100 New York Ave. NW, Fifth Floor                    Facsimile: (212) 838-7745
      Washington, DC 20005                                  ekafka@cohenmilstein.com
 6
      Telephone: (202) 408-4600
 7    Facsimile: (202) 408-4699
      afriedman@cohenmilstein.com
 8    ggraber@cohenmilstein.com
      jhorwitz@cohenmilstein.com
 9    kputtieva@cohenmilstein.com
10
      Charles Reichmann (SBN 206699)
11    LAW OFFICES OF CHARLES REICHMANN
      16 Yale Circle
12    Kensington, CA 94708-1015
      Telephone: (415) 373-8849
13    Charles.reichmann@gmail.com
14   Counsel for Plaintiffs and Proposed Class
15
                            UNITED STATES DISTRICT COURT FOR THE
16                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
17
     DZ Reserve and Cain Maxwell (d/b/a Max             Case No.: 3:18-cv-04978-JD
18   Martialis), individually and on behalf of others
     similarly situated,
19                                                      PLAINTIFFS’ RESPONSE TO
                             Plaintiffs,                FACEBOOK’S ADMINISTRATIVE
20                                                      MOTION FOR AN EVIDENTIARY
                                                        HEARING ON PLAINTIFFS’ MOTION
21 v.                                                   FOR CLASS CERTIFICATION OR, IN
                                                        THE ALTERNATIVE, FOR A
22 FACEBOOK, INC.,                                      CONCURRENT EXPERT WITNESS
                                                        PROCEEDING
23
                             Defendant.
                                                        Hon. James Donato
24

25

26

27

28
               PLTFS’ RESPONSE TO FACEBOOK’S ADMIN. MOTION FOR EVIDENTIARY HEARING
                                       Case No. 3:18-cv-04978-JD
Case 3:18-cv-04978-JD Document 318 Filed 05/28/21 Page 2 of 7
Case 3:18-cv-04978-JD Document 318 Filed 05/28/21 Page 3 of 7
Case 3:18-cv-04978-JD Document 318 Filed 05/28/21 Page 4 of 7
Case 3:18-cv-04978-JD Document 318 Filed 05/28/21 Page 5 of 7
Case 3:18-cv-04978-JD Document 318 Filed 05/28/21 Page 6 of 7
     Case 3:18-cv-04978-JD Document 318 Filed 05/28/21 Page 7 of 7



 1
                                          Telephone: (202) 408-4600
 2                                        Facsimile: (202) 408-4699
                                          ggraber@cohenmilstein.com
 3                                        afriedman@cohenmilstein.com
                                          jhorwitz@cohenmilstein.com
 4                                        kputtieva@cohenmilstein.com
 5
                                          Eric Kafka (pro hac vice)
 6                                        COHEN MILSTEIN SELLERS & TOLL PLLC
                                          88 Pine Street, 14th Floor,
 7                                        New York, NY 10005
                                          Telephone: (212) 838-7797
 8                                        Facsimile: (212) 838-7745
 9                                        ekafka@cohenmilstein.com

10                                        Charles Reichmann (SBN 206699)
                                          LAW OFFICES OF CHARLES REICHMANN
11                                        16 Yale Circle
                                          Kensington, CA 94708-1015
12                                        Telephone: (415) 373-8849
13                                        Charles.reichmann@gmail.com

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                6
        PLAINTIFFS’ OPPOSITION TO FACEBOOK’S ADMINISTRATIVE MOTION FOR EVIDENTIARY HEARING
                                      Case No. 3:18-cv-04978-JD
